Title: To Benjamin Franklin from Vergennes, 18 January 1782
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


à Versailles le 18 Janver. 1782.
Jai l’honneur, Monsieur, de vous envoyer un mémoire qui intéresse des sujets de l’Empereur, et qui m’a été recommandé par le Gouvernement général des Pays bas. Je ne doute pas que vous ne vous fassiez un devoir de faire passer cette pièce au Congrez, et que vous n’engagiez ce Corps à la prendre en considération.
J’ai l’honneur d’être très Sincérement, Monsieur, votre très humble et très obéissant Serviteur. /
De Vergennes
M. franklin./ .
